—Appeal from a judgment of the County Court of Schenectady County (Reilly, Jr., J.), rendered December 13, 1993, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
We reject defendant’s claim that his negotiated sentence of 3 to 9 years in prison is unduly harsh or excessive. The sentence was within statutory guidelines and we note that defendant did not receive the harshest permissible sentence. Under the circumstances presented here, we find no reason to disturb the sentence imposed by County Court.
Mikoll, J. P., Mercure, Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.